Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 21-36) in the reply filed on 3/11/2022 is acknowledged.
In response to the interview with the Examiner on 3/28/2022, an amendment was filed by Applicant’s on 4/7/2022. Amended claims 21, 23-26, 28, 31-32, 35, (4/7/2022), previously presented claims 27, 30, and new claims 40-44, (4/7/2022), are pending and under consideration by the Examiner.
	Claims 1-20, 22, 29, 33-34, and 36-39 have been canceled.

Information Disclosure Statement
3. 	The information disclosure statements (IDS) submitted on 3/15/2022, 3/3/2022, 2/4/2022, 1/21/2022, and 5/21/2020, are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

4.	The terminal disclaimer submitted on 4/7/2022, has been approved and obviates the non-statutory double-patenting rejection over the claims 1-12 of US Patent No. 10,696,723.

5.	Claims 21, 23-28, 30-32, 35, and 40-44 are allowable.

6.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe, suggest or provide motivation for a pharmaceutical composition comprising at least one of each of:
a) a human interleukin 12 (IL-12) subunit polypeptide selected from IL-12p35 and IL-12p40; 
b) an IL-12 blocking moiety, wherein the IL-12 blocking moiety comprises a ligand- binding domain or fragment of a cognate receptor for the IL-12 polypeptide, or an antibody or antigen-binding fragment of an antibody that binds the IL-12 polypeptide; 
c) a protease-cleavable polypeptide linker, and 
d) a half-life extension element, wherein the half-life extension element is human serum albumin, an antigen-binding polypeptide that binds human serum albumin, or an immunoglobulin Fc;
wherein the IL-12 subunit polypeptide and the IL-12 blocking moiety are operably linked by the protease-cleavable polypeptide linker, the IL-12 polypeptide has attenuated IL-12-receptor activating activity of least about 10 fold less than the IL-12- receptor activating activity of the polypeptide that comprises the IL-12 polypeptide that is produced by cleavage of the protease-cleavable polypeptide linker, and wherein the IL-12 receptor activating activity is assessed using a using a HEK Blue reporter cell assay, with equal amounts on a mole basis of the IL-12 polypeptide and the pharmaceutical composition. The fusion protein claimed is free of the prior art by virtue of its protein formula. The claimed invention meets the requirements of 35 U.S.C. § 101 and 112 in that it is useful for treating proliferative diseases such as a tumorous disease. The closest prior art made of record is WO 2011/123683 A2 (cited in Applicant’s IDS of 5/21/2020) which teaches a chimeric IL-2 polypeptide. However, the reference does not teach the specific protein structure recited in the instant claims, i.e., a chimeric IL-12 polypeptide and half-life extension element. Frelinger et al ((2019), discloses an IL-12 fusion protein but fails to teach the specific protein structure as recited in the instant claims, i.e., an IL-12 fusion protein and half-life extension element.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646